Citation Nr: 1714421	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1965 to February 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously remanded by the Board in January 2014 and March 2016 for further development. A review of the record indicates that the Board's directives were substantially complied with, such that further remand is not warranted. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012. The hearing transcript is associated with the record. The Veteran was also afforded a VA examination in July 2010 and a VA addendum opinion was provided in June 2016 to determine the nature and etiology of his disorder. 

FINDINGS OF FACT

1. The Veteran has credibly described an in-service left shoulder/arm injury and chronic left shoulder/arm complaints since the injury.

2. The Veteran has been diagnosed with left shoulder degenerative joint disease (DJD) and traumatic arthritis.

CONCLUSION OF LAW

The criteria for service connection for arthritis of the left shoulder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is granting service connection for a left shoulder disorder, constituting a full grant of the benefit sought on appeal. As there remains no aspect of the claim to be further substantiated, there is no further duty to notify or assist, or to explain compliance with duties to notify and assist. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, certain chronic diseases are presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Degenerative joint disease (DJD) - a form of arthritis - and traumatic arthritis qualify as "chronic diseases" under 38 C.F.R. § 3.309(a). See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012); see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis).

As DJD/traumatic arthritis qualifies as a chronic disease under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) may apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. Id.

In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for a left shoulder disorder. Specifically, he contends that injuries suffered from a June 1968 truck accident in Cam Ranh Bay, Vietnam, caused chronic, continuing left shoulder and arm pain and difficulty. 

The Veteran has submitted that while engaged in his duties for the Air Force while stationed in Vietnam, he was a passenger in a 2 1/2 ton truck traveling on a wet, paved road.  An oncoming truck swerved over into their lane, hitting the truck.  It was knocked over onto the passenger side, almost rolling all the way over. The Veteran states he was thrown about in the partially crushed cab and hit his left shoulder. He was taken to the Cam Ranh Bay base hospital and abrasions to his left forearm, upper arm, and shoulder were bandaged and he was placed in a left arm sling. He continued to wear the sling for two to three weeks. He reported that he had persistent pain using the left shoulder, but slowly increased his use of the shoulder. 

The Veteran's November 1965 entrance examination report and February 1969 separation examination report do not contain any indication of left shoulder or arm injuries or disorders. The few available service treatment records (STRs) are also silent as to any left shoulder injury. Requests were made to the Personal Information Exchange System (PIES) and National Personnel Records Center (NPRC) for copies of medical records or personnel records relevant to the June 1968 incident and treatment. In March 2015, the PIES response indicated that there were no records found for emergency room treatment at US Air Force Hospital Cam Ranh Bay in 1968. The NPRC provided personnel records, but noted that no police reports were contained in the file. Nevertheless, the documentation indicates that the complete STRs are not in the claims file. Thus, the Veteran's treatment records, unavailable through no fault of his own, alone do not provide a comprehensive background regarding his left shoulder/arm condition.


The night of the accident, the Veteran wrote a letter to his wife, summarizing what had happened that day. A portion of the letter, dated June 29, 1968, is contained in the claim file; the Veteran read from the missing portion during the November 2012 hearing. The Veteran read, "all I've got is a big bruise on my back and some bare knuckles and a bare elbow....and I'm sore in the morning....I guess I'll stop for now. I doubt if I'll get much sleep tonight. I'm already getting sore." A later letter to his wife dated July 19 indicated the Veteran and another service member had to sign legal documents regarding the incident. Photographs were provided by the Veteran at that time and were subsequently added to the claim file, showing the truck the Veteran was in both prior to and after the accident. 

Post-service VA treatment records in July 2009 listed post-injury left shoulder and arm arthralgia. In an Agent Orange registry examination conducted in August 2009, the Veteran complained of left shoulder and arm arthralgia. 

In July 2010, the Veteran underwent a VA examination where he stated that he remembered being sore all over after the June 1968 accident, and that upon leaving Vietnam, he began to notice a bump on his shoulder and soreness. The examiner diagnosed DJD of the left shoulder but concluded that a link between the incident in service and the current shoulder condition was not established, nor was a chronicity of the condition established. An x-ray indicated hypertrophic changes to the distal aspect of the left clavicle, that the acromiohumeral interval was somewhat narrowed, and that there was sclerosis noted along the greater tuberosity of the humerus consistent with impingement.

The Veteran and his wife testified at a videoconference hearing in November 2012. The Veteran described the June 1968 truck accident and stated he had pain and resulting trouble with mobility in his left shoulder immediately after the incident. He stated he had problems lifting his left arm more than shoulder high, behind him, or reaching around behind or in front of him. These symptoms got better, but then reoccurred if he caught himself or pulled his arm the wrong way. It would take two to three weeks for the shoulder to heal when he reinjured it. The Veteran worked in oil fields following his military service and stated he had to compensate for his left shoulder condition by not using his left arm over his head. He reported that he never injured his left shoulder any other time, and believed the problems he experienced with his shoulder stemmed from the truck accident. The Veteran reported that he did not seek medical treatment but would just work through the pain until it got better. Initially, in the Air Force, he was given aspirin and an arm sling. Current treatment consisted of anti-inflammatories. The Veteran's wife testified that the Veteran did not have any trouble prior to military service with his left shoulder, but that upon his return, he had off-and-on painful symptoms. She further testified to the need to assist the Veteran with dressing, due to the shoulder condition. She observed the shoulder problem since the Veteran's return from Vietnam and believed it had gotten progressively worse over the years.

A private physician, Dr. Ellis, examined the Veteran in January 2013 and diagnosed left shoulder traumatic arthritis. He opined that the trauma that the Veteran experienced in the rollover accident caused strain and damage to the muscles and tendons of the left shoulder. These damaged tissues caused scarring, which caused pain with range of motion. Over the years, his decreased range of motion resulted in hypertrophy of the bony prominences in the shoulder and thickening of the tendons, which caused arthritis of the left shoulder. He concluded that the shoulder disorder was as likely as not due to and a consequence of military service. 

A VA medical opinion provided in June 2016 determined the Veteran's left shoulder/arm condition was less likely than not incurred in or caused by the June 1968 truck accident. The clinician noted that in order to diagnose traumatic arthritis, there would need to be a well-defined history of significant trauma to the joint in question, in addition to chronicity and continuity of symptomatology soon after the traumatic event. She noted it would be expected to appear in a person typically less than 40 years of age, and that the DJD noted in the Veteran's July 2010 x-ray would be consistent with wear and tear over time for his age group.

Although the STRs reveals no evidence of the claimed incident or treatment for injuries, the Veteran's recollections, the letters home detailing the accident, and photographs are persuasive evidence of the occurrence of the incident. (Notably, the report of a motor vehicle accident is the type of event that would normally have been included in a "Morning Report," which included a daily accounting of the personnel in an organization including those affected by significant events.  However, such records were available at NPRC for the Air Force from September 1947 to June 30, 1966, only.  In any event, such evidence is not required to make a service connection determination. When service connection is claimed for disability due to an injury incurred in service, line-of-duty determinations are required in some instances. Yet, a line-of-duty determination is not required in cases in which vehicular accidents are involved, unless there is positive evidence of record showing potential willful misconduct. See the VA Adjudication Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, 19(d).)

Given that the Veteran's testimony is not affirmatively contradicted by his STRs, the Board finds it to be credible and notes that he is also competent to recall experiencing shoulder and arm pain, which is readily observable to a lay person. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). Thus, the Board finds that the evidence of an in-service incurrence of left shoulder/arm injury and treatment is at least in equipoise. Resolving reasonable doubt in favor of the Veteran, the Board finds that such an in-service incurrence did occur. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Lastly, the Board considers whether the Veteran's current arthritis of the left shoulder/arm is related to his in-service injury. To this end, the Veteran maintains that his shoulder problems began in and have continued since service. His wife has testified to observing the manifestation of shoulder problems after service and to symptoms progressing over time. See November 2012 hearing transcript and July 2010 VA examination report. As noted above, the Board has found the Veteran to be credible and competent to report on such symptoms. While the Board acknowledges that arthritis of the left shoulder was not expressly diagnosed until years after discharge from service and that the Veteran did not receive treatment for any pain or related symptoms in the interim, the Board also recognizes that not every person will seek medical attention every time they have a problem. Indeed, in reviewing the Veteran's medical history, he simply did not seek treatment frequently after discharge from service and stated that he would often just work through the pain until it got better. He also noted that clinicians could not do much for his symptoms other than offering anti-inflammatory medication.

Thus, the Board is not persuaded that a gap in treatment indicates that a shoulder problem did not exist. Although the VA examiner stated that the Veteran's work as a welder in an oil field would require good strength and an intact shoulder girdle, the Veteran reported that he had to use coping techniques to compensate for his shoulder problems. The Board recognizes that his work as a welder could have aggravated his shoulder problems over time, but the evidence does not reveal or allude to a potential specific intercurrent cause for the Veteran's shoulder condition. Accordingly, the Board finds that the evidence is at least in equipoise with regards to a continuity of shoulder symptoms since discharge from service. Resolving all reasonable doubt in the Veteran's favor, the Board finds that a continuity of symptoms did exist, which can serve in place of a "nexus." 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303(b), 3.309(a); Walker, 708 F.3d at 1331. 

In reaching this determination, the Board is aware of the conflicting medical opinions in the record. The private medical opinion provided a medically plausible theory that the rollover accident caused strain and damage to the shoulder, resulting in the current arthritis. The VA opinion suggested that the lack of "a well-defined history" after the in-service incident meant the injury could not be traumatic arthritis. However, the absence of documented treatment is not fatal to a service-connection claim. Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran's representative has contended that the opinion by Dr. Ellis is more probative than that of the VA clinician because he is a doctor who is a board-certified disability analyst, forensic examiner, and environmental medicine specialist, and also served as an Army doctor in Vietnam during the Vietnam War, and because the VA clinician is a nurse practitioner. See December 2015 Correspondence.  However, the Board notes that a nurse practitioner is qualified to conduct a VA examination. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  As such, what this divergence of opinion more closely represents is a simple difference in judgment between two qualified individuals.  Viewed this way, the evidence on this question of a nexus between the in-service injury and current disability is in equipoise.  Resolving this balance in favor of the Veteran permits the conclusion that his left shoulder arthritis is related to the in-service injury.  

In summary, the Board has found that the Veteran experienced a left shoulder injury during active duty service, whose symptoms persisted through the time at which affirmative diagnoses of DJD and traumatic arthritis were made. Though the Board recognizes that not every manifestation of joint pain will permit service connection for arthritis, in this instance, and limited to the facts of this case, the Board finds that the evidence has shown that a continuity of symptoms did occur, and that current disability has been medical linked to an in-service injury.  Accordingly, service connection for left shoulder arthritis is warranted.


ORDER

Service connection for left shoulder arthritis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


